Case: 3:21-cr-50008 Document #: 1 Filed: 01/21/21 Page 1 of 3 PagelD #:1

JAN 2 | 2021 UNITED STATES DISTRICT COURT JUDGE JOHNSTON

NORTHERN DISTRICT OF ILLINOIS .

_ _ |
CLERK US De RUTON uRT WESTERN DIVISION (MAGISTRATE JUDGE JENSEN

  

 

UNITED STATES OF AMERICA ) 21 OR 5 00 08
| ) No,
VS. ) Violation: Title 18, United States Code,
} Section 1343
)

SCOTT KOTESKI
The UNITED STATES ATTORNEY charges:
1. At times material to this information:

a. Association A was a non-profit business created to bring broadband internet
technology to smaller municipalities in northern Illinois. Association A had a board of directors
that included a president, secretary and treasurer. Each member municipality selected an
individual to sit on the board of directors. Municipalities that wanted the broadband internet

technology joined Association A and paid for access to the broadband internet technology. The
cities of Rochelle, Batavia and Rock Falls were members of Association A.

b, Defendant SCOTT KOTESKI was an employee of the City of Rochelle.
Starting in 2011, defendant KOTESKI was selected as the treasurer of Association A. As the
treasurer for Association A, defendant KOTESKI handled the invoicing and billing of the member
municipalities. As of February 2012, defendant KOTESKI had signatory authority on |
Association A’s bank account.

c. Credit Card Company A maintained a server in Richmond, Virginia.
When a Credit Card Company A customer made an online payment, the payment transmission was
sent from the customer’s originating bank to Richmond, Virginia, where the payment was
processed.

2. From at least as early as September 2012, and continuing to at least April 2018, in
Case: 3:21-cr-50008 Document #: 1 Filed: 01/21/21 Page 2 of 3 PagelD #:2

Rochelle, within the Northern District of Illinois, Western Division, and elsewhere:
SCOTT KOTESK],

defendant herein, knowingly devised, and intended to devise, and participated in a scheme to -

defraud Association A and to obtain money and, property by means of materially false and

fraudulent pretenses, representations, and promises, and by concealment of materials facts, which

scheme is more fully set out below.

3, It was the object of the scheme that defendant SCOTT KOTESKI would and did
enrich himself by obtaining at least approximately $150,000 in money from Association A which
he used for his own benefit without Association A’s knowledge or consent.

4, Tt was a part of the scheme that between 2012 and 2018, defendant SCOTT
KOTESKI, as a signatory on Association A’s bank account, wrote numerous checks to himself
from Association A’s bank account, which defendant KOTESKI deposited into his personal bank
account for his personal benefit.

5, It was further a part of the scheme that in 2018, defendant SCOTT KOTESKI made
online payments from Association A’s bank account to Credit Card Company A to pay for balances
on his personal Credit Card Company A credit card, and to Online Company A, an online loan
financing company, to pay for balances on his Online Company A Ioan.

6. It was further part of the scheme that defendant SCOTT KOTESKI did
misrepresent, conceal, and hide, and caused to be misrepresented, concealed, and hidden, acts done
in furtherance of the scheme and the purpose of those acts. For example, defendant KOTESKI,
as a signatory on Association A’s bank account, wrote false information on the memo line of

checks written to him from Association A’s bank account to make it appear the checks were for
Case: 3:21-cr-50008 Document #: 1 Filed: 01/21/21 Page 3 of 3 PagelD #:3

- reimbursement of personal monies defendant KOTESK] spent for Association A when, in fact,
defendant KOSTESK! was not entitled to reimbursement.

7. On or about March 1, 2018, at Rochelle, [linois, in the Northern District of Illinois,
Western Division,

SCOTT KOTESKT,

defendant herein, for the purpose of executing the scheme to defraud and to obtain money and
property by means of materially false and fraudulent pretenses, representations, and promises,
knowingly caused to be transmitted in interstate commerce by means of wire communication,
certain writings, signs, and signals, namely, a $2,000 online payment from Association A’s bank
account in Rochelle, Illinois, to Credit Card Company A’s online payment processing server in
Richmond, Virginia, to pay off defendant’s personal credit card balance;

In violation of Title 18, United States Code, Section 1343.

beLacee Pre Leer wr trebs fy fot
UNITED STATES ATTORNEY

 
